PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Young-Tae Kwon, et al. 
Application No. 16/090,602
Filed: October 2, 2018
For: MANUFACTURING METHOD FOR SEMICONDUCTOR PACKAGE INCLUDING FILLING MEMBER AND MEMBRANE MEMBER
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition filed April 1, 2022, to revive the above-identified application under the unintentional provisions of 37 CFR 1.137(a).

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) will not be permitted and a new time period will not be set if the next response does not meet the requirements of 1.137(a).  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

This application became abandoned for failure to timely pay the issue fee and file the inventor’s oath or declaration.  A Notice of Abandonment was mailed on March 12, 2021. On November 24, 2021, a petition under 37 CFR 1.137(a) was filed; however, the petition was dismissed in a decision mailed on February 18, 2022.  
 
A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D). The present petition lacks item(s) 1 above.
 
As to item (1).  In this regard, the petitioner requested to withdrawal the Application Data Sheet (ADS) that amends the name of two of the joint inventors. However, if the applicant decides not to make the changes in the ADS submitted, new OATH/Declarations for inventors Dong-Hoon Oh and Jun-Sung Ma are required. Furthermore, 37 CFR 1.312 prohibits amendments to the disclosure after the payment of an issue fee.  Accordingly, if the changes in the ADS filed June 18, 2021, are desired, petitioner must submit a renewed petition to revive, that must include a 1.48 request to correct inventor name with the processing fee, a petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2) and a Request for Continued Examination under 
37 CFR 1.114.   

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-1058.  


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions




    
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)